DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 02/10/2022, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Daniel C. Pierron (Reg. No. 65,173) on 03/14/2022.

The amendments filed on 02/10/2022 have been entered.
Specification amendments overcome the specification objection previously set forth in the Office Action mailed on 11/17/2021.
The claims amendments overcome the claim objection, USC 112(a) and USC 103 rejections previously set forth in the Office Action mailed on 11/17/2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
1. (Currently amended) A router for optimizing performance of and securing cloud storage and databases operable to:
receive a data request from an application on a computerized device, defining a client application;
analyze data comprised by the data request;
map the data request to a routing database comprised by the router, the routing database comprising a plurality of rules;
insert a tag into the data request responsive to the analysis of the data comprised by the data request, the tag enabling the router to choose between storage options including secure areas for storage of types of tagged data, faster storage locations for access, and storage with fault-tolerant features;
identify tracing information added to the data request transmitted by the client application; [[and]]
receive tracing information from a storage intelligence service to which the tracing information was transmitted by an agent application asynchronously, defining asynchronous tracing information, via a pathway other than a pathway through which the data request was transmitted;
receive an update to a rule comprised by the routing database from the storage intelligence service, defining an updated rule, the updated rule having been created from a real-time analysis of the tracing information using machine learning by the storage intelligence service; and
update a rule comprised by the routing database responsive to receiving the updated rule.

2. (Cancelled).

3. (Previously Amended) The router of claim 1 wherein the tracing information comprises one or more of a span and a trace.

4. (Cancelled).

5.	(Original) The router of claim 1 wherein the agent application is executed by one of a client computerized device, a load balancer, a proxy server, or an application server.

6. (Previously amended) The router of claim 1 wherein the router is further operable to add tracing information to the data request.

7. (Currently amended) A method of optimizing performance of and securing cloud storage and databases comprising:
receiving a data request at a router from an agent application on a computerized device, defining a client application;
analyzing data comprised by the data request; 
mapping the data request to a routing database comprised by the router, the routing database comprising a plurality of rules;
inserting a tag into the data request responsive to the analysis of the data comprised by the data request, the tag enabling the router to choose between storage options including secure areas for storage of types of tagged data, faster storage locations for access, and storage with fault-tolerant features;
identifying tracing information added to the data request transmitted by the client application; [[and]]
receiving, by the router, tracing information from a storage intelligence service to which the tracing information was transmitted by an agent application asynchronously, defining asynchronous tracing information and via a pathway other than a pathway through which the data request was transmitted;
receiving an update to a rule comprised by the routing database from the storage intelligence service, defining an updated rule, the updated rule having been created from a real-time analysis of the tracing information using machine learning by the storage intelligence service; and
updating a rule comprised by the routing database responsive to receiving the updated rule.

8. (Cancelled).

9. (Previously Amended). The method of claim 7 wherein the tracing information comprises one or more of a span and a trace.

10. (Cancelled).

11. (Original) The method of claim 7 wherein the agent application is executed by one of a client computerized device, a load balancer, a proxy server, or an application server.



13. (Currently amended) A non-transitory computer readable medium storing instructions causing a computerized device to execute a cloud storage optimization and security method, the cloud storage optimization and security method comprising:
analyzing data comprised by a data request by an application on a client computerized device, defining a client application; 
mapping the data request to a routing database comprised by the router, the routing database comprising a plurality of rules;
inserting a tag into the data request responsive to the analysis of the comprised by the data request, the tag enabling the router to choose between storage options including secure areas for storage of types of tagged data, faster storage locations for access, and storage with fault-tolerant features;
identifying tracing information added to the data request transmitted by the client application; [[and]]
receiving, by a router, tracing information from a storage intelligence service to which the tracing information was transmitted by an agent application asynchronously, defining asynchronous tracing information and via a pathway other than a pathway through which the data request was transmitted;
receiving an update to a rule comprised by the routing database from the storage intelligence service, defining an updated rule, the updated rule having been created from a real-time analysis of the tracing information using machine learning by the storage intelligence service; and
updating a rule comprised by the routing database responsive to receiving the updated rule.

14. (Cancelled).

15. (Previously Amended) The method of claim 13 wherein the tracing information comprises one or more of a span and a trace.

16. (Cancelled).

17. (Original) The method of claim 13 wherein the agent application is executed by one of a client computerized device, a load balancer, a proxy server, or an application server.

18. (Original)	The method of claim 13 further comprising adding tracing information to the data request.


19. (Previously presented) The router of claim 1 wherein the agent application obtains the asynchronous tracing information by listening to tracing information injected in the client application.

20. (Previously presented) The method of claim 7 wherein the agent application obtains the asynchronous tracing information by listening to tracing information injected in the client application.



Allowable Subject Matter
Above Claims 1, 3, 5-7, 9, 11-13, 15, 17-21 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Stevens (US 20140181186 A1),
Yawalkar (US 10819750 B1),
Olson (US 9893972 B1),
Manor (US 20190089748 A1),
Stevens discloses a CDN server forwarding requests to cloud storages, utilized to optimize performance in providing scalable architecture, offload for the underlying API origins, and a measure of attack protection, where a resource is accessed using a client application that makes requests to an application programming interface (API) for accessing the given resource, where a request is evaluated by the server for validation and authentication, Stevens further discloses request decoration, where headers are added to the request for use in forwarding and processing by the target API such that the headers allow it to choose between storage options. Yawalkar discloses a gateway adding a tag to a request indicating a user class, thereby generating a tagged request and then forwards the tagged request to a network resource server, and based on the tag associated with the tagged request, the network resource server will cause the client device to be authenticated using one of a plurality of different authentication 
While the above prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all the limitations in the manner recited in the independent claims. Specifically, none of the above prior arts discloses asynchronously, defining asynchronous tracing information, receiving tracing information by the intelligence service form an agent application, via a pathway other than a pathway through which the data request was transmitted, where an updated rule is created in real-time analysis of the tracing information using machine learning, where the updated rules updates the rule in a routing database which is mapped to data requests. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        



/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497